                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA

 MATTHEW SPECTOR                                                      CIVIL ACTION

 VERSUS                                                               CASE NO. 18-8806

 USAA CASUALTY INSURANCE COMPANY, et al.                              SECTION: “G”(1)


                                              ORDER

       Pending before the Court is Defendant USAA Casualty Insurance Company and USAA

General Indemnity Company’s (collectively, “USAA”) Motion to Dismiss. 1 In this litigation,

Plaintiff Matthew Spector (“Plaintiff”) alleges that Defendants Sewerage and Water Board of New

Orleans (“SWB”), the City of New Orleans, and Wallace C. Drennan, Inc. are liable for flood

damage to his home that was allegedly exacerbated by nearby street repairs.2 Plaintiff also alleges

that USAA is liable for improperly adjusting his insurance claim following the flooding event.3

Having considered the motion, the memoranda in support and in opposition, oral argument, and

the applicable law, the Court will grant the motion.

                                            I. Background

A.     Factual Background

       According to the Petition, Plaintiff owns property in New Orleans and carried flood

insurance through USAA.4 Plaintiff alleges that during August 2017, a rain and wind event caused

       1
           Rec. Doc. 31.
       2
           Rec. Doc. 1-2 at 4–5.
       3
           Id. at 3.
       4
           Id. at 2.


                                                 1
flooding and significant damage to his property.5 Plaintiff alleges that before the rain and wind

event, the City of New Orleans hired Wallace C. Drennan, Inc. to repair street drainage near his

home, and that this work was ongoing during the rain and wind event.6 Plaintiff alleges that these

repairs were performed negligently, and as a result, rain waters from the street pooled onto his

property and caused damage to his home.7

       Plaintiff also alleges that at the time of the rain and wind event, Plaintiff held a flood

insurance policy with USAA. 8 Plaintiff alleges that within days of the rain event, he notified

USAA of his losses and filed claims.9 Plaintiff alleges that USAA sent adjusters to evaluate his

losses.10 Plaintiff then alleges that he provided his insurers with additional documentation of his

losses and that USAA refused to re-evaluate his claims.11 Plaintiff alleges that USAA violated the

National Flood Insurance Act, flood insurance regulations, federal common law, and their own

rules by negligently, and in bad faith, failing to adjust his claims.12

B.     Procedural Background

       Plaintiff filed a Petition in the Civil District Court for the Parish of Orleans, State of




       5
            Id.
       6
            Id. at 4.
       7
            Id.
       8
            Id. at 2.
       9
            Id.
       10
            Id.
       11
            Id. at 3.
       12
            Id.


                                                   2
Louisiana, on August 3, 2018.13 Defendant USAA General Indemnity Co. removed the case to

this Court on September 20, 2018, asserting that this Court has original jurisdiction over Plaintiff’s

federal law claims pursuant to 28 U.S.C. § 1331 and supplemental jurisdiction over Plaintiff’s state

law claims pursuant to 28 U.S.C. § 1367.14

       Defendant SWB filed a Motion to Dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6) on November 30, 2018.15 Plaintiff filed an opposition on December 17, 2018.16 Upon

Plaintiff’s request, the Court heard oral argument on January 30, 2019.17 On February 14, 2019,

the Court issued an order denying SWB’s Motion to Dismiss without prejudice and granting

Plaintiff leave to amend the complaint to address any deficiencies noted by the Court.18

       Defendant USAA filed the instant Motion to Dismiss on January 21, 2019.19 Plaintiff filed

an opposition on February 5, 2019.20 Upon Plaintiff’s request, the Court heard oral argument on

March 13, 2019.21

       On February 28, 2019, after the instant motion was filed, Plaintiff filed an amended

complaint to address deficiencies in the original petition as noted in the Court’s Order denying



       13
            Rec. Doc. 1-1.
       14
            See Rec. Doc. 1.
       15
            Rec. Doc. 20.
       16
            Rec. Doc. 26.
       17
            Rec. Doc. 24.
       18
            Rec. Doc. 47.
       19
            Rec. Doc. 31.
       20
            Rec. Doc. 41.
       21
            Rec. Doc. 24.


                                                  3
Defendant Sewage and Water Board of New Orleans Motion to Dismiss. 22 Plaintiff did not

substantially change his factual allegations regarding USAA in the amended complaint.23

                                              II. Parties’ Arguments

A.     USAA’s Arguments in Support of the Motion to Dismiss

       In the instant Motion to Dismiss, USAA argues that Plaintiff has not stated a claim upon

which relief can by granted because all of Plaintiff’s claims against USAA concern alleged flood

damage and the USAA homeowner’s policy at issue excludes coverage for flood damage. 24

USAA points to the section of the policy wherein it states it excludes coverage for water damage,

including flooding.25 USAA claims that the Homeowners Insurance Policy Coverage Disclosure

Summary provided to Plaintiff pursuant to Louisiana Revised Statute § 22:1332, provides in part:

       Flood damage is not covered, regardless of how caused, when flood is the peril that
       causes the loss. Flood water includes, but is not limited to, storm surge, waves, tidal
       water, overflow of a body of water, whether driven by wind or not.26

       USAA argues that Plaintiff alleges damage from flooding and specifically alleges that the

flooding was the result of inadequate or improper drainage, causing water to pool from below the

house.27 USAA argues that Plaintiff has pleaded no facts alleging that the damage was caused by

any peril other than water damage, which is expressly excluded under the policy.28 Therefore,


       22
            See Rec. Docs. 47, 48.
       23
            See Rec. Docs. 1, 48.
       24
            Rec. Doc. 31-1 at 1.
       25
            Id. at 2–3 (citing Rec. Doc. 31-3 at 7, 30, 32).
       26
            Id. at 3–4 (citing Rec. Doc. 31-3 at 7).
       27
            Id. at 5.
       28
            Id.


                                                               4
USAA argues the USAA homeowners insurance policy does not cover the losses incurred by

Plaintiff, and Plaintiff has not stated a claim against USAA upon which relief can be granted.29

B.       Plaintiff’s Arguments in Opposition to the Motion to Dismiss

         In opposition, Plaintiff argues  that in the petition, he asserts that he has stated a claim

against USAA for breach of contract under the terms of the homeowners policy, negligence, and

bad faith adjusting of the claim.30 Plaintiff argues that with regard to insurance policy coverage

and exclusions, the Louisiana Supreme Court provides, “[a]lthough the insured bears the burden

of proving a policy of insurance affords coverage for an incident, the insurer bears the burden of

proving the applicability of an exclusionary clause within a policy.”31 Further, Plaintiff argues

that “[p]olicy exclusions must be clearly stated. Any ambiguity in an insurance policy’s exclusions

is construed to afford coverage.”32

         Plaintiff argues that three ambiguities exist in the instant case. First, Plaintiff states that the

Petition cites “a rain and wind event” caused “flooding and property damage” at Plaintiff’s home,

which lead to damage due to flooding and moisture from subsequent evaporation. 33 Plaintiff



         29
              Id.
         30
              Rec. Doc. 41 at 1 (citing Rec. Doc. 1-1 at 2–5).
         31
            Id. at 2 (citing Jones v. Estate of Santiago, 2003-1424, p. 12 (La. 4/14/04); 870 So. 2d 1002, 1010 (citing
Doerr v. Mobil Oil Corp., 2000-0947, p. 5 (La. 12/19/00); 774 So. 2d 119, 124, modified on other grounds on reh’g,
00-0947 (La. 3/16/01); 782 So. 2d 573)); see also Blackburn v. Nat. Union Fire Ins. Co. of Pittsburgh, 2000-2668,
p. 6 (La. 4/3/01); 784 So. 2d 637, 641 (“The insurer bears the burden of proving the applicability of an exclusionary
clause within a policy”); La. Maint. Servs., Inc. v. Certain Underwriters at Lloyd’s of London, 616 So. 2d 1250,
1252 (La. 1993) (“The insurer has the burden of proving that a loss comes within a policy exclusion”); Russ, 10A
Couch on Ins. § 148:52 (3d ed. 2010)).
         32
            Id. at 3 (citing La. Maint. Servs., 616 So. 2d at 1252; see also Yount v. Maisano, 627 So. 2d 148, 151
(La. 1993) (“Any ambiguity in an exclusion should be narrowly construed in favor of coverage”)).
         33
              Id. at 4 (citing Rec. Doc. 1-1 at 2).


                                                            5
concedes that to the extent any property damage was caused by flooding itself, the homeowner’s

policy will not apply; however, Plaintiff argues the policy is ambiguous because neither the word

“evaporation” nor “moisture” can be found in the policy.34

       Second, Plaintiff states that the homeowner’s policy does not exclude all water damage,

specifically providing coverage in cases of “Water Backup” which includes:

       1. Water or water-borne material which flows into the plumbing system of your
       dwelling or other structures through sewers or drains located off the “residence
       premises”; or

       2. Water which overflows from a sump pump or sump well with a sump pump
       designed to drain subsurface water from the foundation area even if such overflow
       results from the mechanical breakdown of the sump pump or a disruption in power.
       This coverage does not apply to direct physical loss of the sump pump, or related
       equipment, which is caused by mechanical breakdown.35

Plaintiff argues the policy is ambiguous on this issue because Plaintiff alleged a wind and rain

event occurred in tandem with and was exacerbated by water backed up from inadequate and

improper drainage as a result of street repairs of sewers or drains located off the residence

premises.36

       Third, Plaintiff argues that the policy also provides coverage for “collapse” which is at

issue in this case.37 According to Plaintiff, the policy states that “collapse” means “[a] sudden

falling or caving in; or…a sudden breaking apart or deformation such that the building or part of




       34
            Id.
       35
            Id. at 5 (citing Rec. Doc. 31-3 at 64).
       36
            Id.
       37
            Id.


                                                      6
a building is in imminent peril of falling or caving in and is not fit for its intended purpose.”38

Plaintiff also claims that the policy states collapse will be covered if caused by “weight of contents”

or “weight of rain which collects on a roof.”39 Plaintiff claims that the policy applies because as a

result of the incident, “the flooring contained in Plaintiff’s home broke apart and deformed, may

be in imminent peril of falling or caving in, and is not fit for its intended purpose.”40

                                                III. Legal Standard

A.     Legal Standard on a Rule 12(b)(6) Motion to Dismiss

       Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.”41 A motion to dismiss for failure to state

a claim is “viewed with disfavor and is rarely granted.”42 “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim for relief that

is plausible on its face.’”43 “Factual allegations must be enough to raise a right to relief above the

speculative level.”44 A claim is facially plausible when the plaintiff has pleaded facts that allow

the court to “draw a reasonable inference that the defendant is liable for the misconduct alleged.”45




       38
            Id. at 5–6 (citing Rec. Doc. 31-3 at 50).
       39
            Id. at 6 (citing Rec. Doc. 31-3 at 50).
       40
            Id.
       41
            Fed. R. Civ. P. 12(b)(6).
       42
            Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
       43
            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2008)).
       44
            Twombly, 550 U.S. at 556.
       45
            Id. at 570.


                                                          7
        On a motion to dismiss, asserted claims are liberally construed in favor of the claimant,

and all facts pleaded are taken as true.46 However, although required to accept all “well-pleaded

facts” as true, a court is not required to accept legal conclusions as true.47 “While legal conclusions

can provide the framework of a complaint, they must be supported by factual allegations.” 48

Similarly, “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements” will not suffice.49 The complaint need not contain detailed factual allegations, but it

must offer more than mere labels, legal conclusions, or formulaic recitations of the elements of a

cause of action.50 That is, the complaint must offer more than an “unadorned, the defendant-

unlawfully-harmed-me accusation.” 51 From the face of the complaint, there must be enough

factual matter to raise a reasonable expectation that discovery will reveal evidence as to each

element of the asserted claims.52 If factual allegations are insufficient to raise a right to relief

above the speculative level, or if it is apparent from the face of the complaint that there is an

“insuperable” bar to relief, the claim must be dismissed.53




        46
           Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 164 (1993); see
also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322–23 (2007).
        47
             Iqbal, 556 U.S. at 677–78.
        48
             Id. at 679.
        49
             Id. at 678.
        50
             Id.
        51
             Id.
        52
             Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009).
        53
           Carbe v. Lappin, 492 F.3d 325, 328 n.9 (5th Cir. 2007); Moore v. Metro. Human Serv. Dep’t, No. 09-
6470, 2010 WL 1462224, at * 2 (E.D. La. Apr. 8, 2010) (citing Jones v. Bock, 549 U.S. 199, 215 (2007)).


                                                          8
B.      Legal Standard for Interpreting Insurance Contracts under Louisiana Law

        Under Louisiana law, “an insurance policy is a contract between the parties and should be

construed by using the general rules of interpretation of contracts set forth in the Louisiana Civil

Code.”54 “The Louisiana Civil Code provides that ‘[t]he judiciary’s role in interpreting insurance

contracts is to ascertain the common intent of the parties to the contract’ by construing words and

phrases ‘using their plain, ordinary and generally prevailing meaning.’”55 “Interpretation of an

insurance contract generally involves a question of law.”56

        If the contract is clear and unambiguous and does not have absurd consequences, the court

applies the ordinary meaning of the contractual language. 57 If the insurance policy contains

ambiguous provisions, the “[a]mbiguity . . . must be resolved by construing the policy as a whole;

one policy provision is not to be construed separately at the expense of disregarding other policy

provisions.”58 “An insurance contract, however, should not be interpreted in an unreasonable or

strained manner under the guise of contractual interpretation to enlarge or restrict its provisions

beyond what is reasonably contemplated by unambiguous terms or achieve an absurd


        54
            In re Katrina Canal Breaches Litig., 495 F.3d 191, 206 (5th Cir. 2007) (quoting Cadwallader v. Allstate
Ins. Co., 848 So.2d 577, 580 (La. 2003)); Mark v. Sunshine Plaza, Inc., No. 16-455, 2016 WL 6876645, at *2 (E.D.
La. Nov. 22, 2016) (Morgan, J.) (quoting Wisznia Co. v. Gen. Star Indem. Co., 759 F.3d 446, 448 (5th Cir. 2014)
(quoting Mayo v. State farm Mut. Auto. Ins. Co., 2003-1801, at 3 (La. 2/25/04); 869 So.2d 96, 99)) (quotation marks
omitted) (alterations omitted).
        55
           Wisznia Co., 759 F.3d at 448–49 (quoting Mayo, 2003–1801, at 3 (La.2/25/04); 869 So.2d at 99 (citing
La. Civ. Code arts. 2045, 2047)).
        56
           In re Katrina Canal Breaches Litig., 495 F.3d at 206 (citing Bonin v. Westport Ins. Corp., 930 So.2d 906,
910 (La. 2006)).
         57
            Prejean v. Guillory, 2010-0740, at 6 (La. 7/2/10); 38 So. 3d 274, 279; see also Sapp v. Wood Grp. PSN,
Inc., No. 15-3, 2016 WL 6995897, at *4 (E.D. La. Nov. 30, 2016) (Brown, J.)).
        58
           In re Katrina Canal Breaches Litig., 495 F.3d at 207 (quoting La. Ins. Guar. Assoc. v. Interstate Fire &
Cas. Co., 630 So.2d 759, 763 (La. 1994)).


                                                         9
conclusion.”59 “Courts lack the authority to alter the terms of insurance contracts under the guise

of contractual interpretation when the policy's provisions are couched in unambiguous terms.”60

                                                    IV. Analysis

        The parties agree that the insurance policy at issue in this litigation can be considered by

the Court for purposes of deciding the instant Motion to Dismiss.61 The Fifth Circuit has held that

“[d]ocuments that a defendant attaches to a motion to dismiss are considered part of the pleadings

if they are referred to in the plaintiff's complaint and are central to her claim.”62 The policy is

central to Plaintiff’s claims because he is claiming that USAA breached the policy, and the policy

is referred to in Plaintiff’s Petition for Damages; therefore, it may be considered part of the

pleadings. At issue here is whether the Plaintiff has properly pled a claim against USAA in this

case.

        Further, the Court notes that although an amended complaint was filed in this case while

the instant motion was pending, the amended complaint did not substantially change the factual

allegations pertaining to USAA, the party that brought the instant Motion to Dismiss.63 Courts

may address the merits of a motion to dismiss even after an amended complaint is filed, but as a

general rule, “if applying the pending motion to the amended complaint would cause confusion or

detract from the efficient resolution of the issues, then it makes sense to require the defendant to



        59
             Id. at 208 (quoting Cadwallader v. Allstate Ins. Co., 848 So.2d 577, 580 (La. 2003)).
        60
             Id.
        61
             Rec. Doc. 41 at 3.
        62
             See Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000).
        63
             See Rec. Docs. 1-1, 48.


                                                          10
file a new motion specifically addressing the amended complaint.”64 Here, because the amended

complaint makes no new allegations regarding USAA, there is no risk of confusion or inefficiency,

therefore, the Court will proceed to address the motion to dismiss and sufficiency of the allegations

against USAA as outlined in both the original petition and the amended complaint.

        With regard to insurance policy coverage and exclusions, the Louisiana Supreme Court has

stated, “[a]lthough the insured bears the burden of proving a policy of insurance affords coverage

for an incident, the insurer bears the burden of proving the applicability of an exclusionary clause

within a policy.” 65 “Policy exclusions must be clearly stated. Any ambiguity in an insurance

policy’s exclusions is construed to afford coverage.”66

        Neither party disputes that Plaintiff’s property was covered by the USAA homeowners

insurance policy. Instead, the parties dispute whether the damage at issue in this case falls under

an exclusion to the coverage provided by that policy. USAA asserts that the policy explicitly

excluded coverage for “flooding” and that Plaintiff’s claims only include factual allegations that

his damages resulted from flooding.67 In response, Plaintiff argues that ambiguities exist because

he claims damages related to “moisture” and “evaporation” following the flooding, and the policy



        64
             1 Steven S. Gensler, Federal Rules of Civil Procedure, Rules and Commentary Rule 15.
        65
            Jones v. Estate of Santiago, 2003-1424, p. 12 (La. 4/14/04); 870 So. 2d 1002, 1010 (citing Doerr v.
Mobil Oil Corp., 2000-0947, p. 5 (La. 12/19/00); 774 So. 2d 119, 124, modified on other grounds on reh’g, 00-0947
(La. 3/16/01); 782 So. 2d 573)); see also Blackburn v. Nat. Union Fire Ins. Co. of Pittsburgh, 2000-2668, p. 6 (La.
4/3/01); 784 So. 2d 637, 641 (“The insurer bears the burden of proving the applicability of an exclusionary clause
within a policy”); La. Maint. Servs., Inc. v. Certain Underwriters at Lloyd’s of London, 616 So. 2d 1250, 1252 (La.
1993) (“The insurer has the burden of proving that a loss comes within a policy exclusion”); Russ, 10A Couch on
Ins. § 148:52 (3d ed. 2010).
        66
           La. Maint. Servs., 616 So. 2d at 1252; see also Yount v. Maisano, 627 So. 2d 148, 151 (La. 1993) (“Any
ambiguity in an exclusion should be narrowly construed in favor of coverage”).
        67
             Rec. Doc. 31-1 at 3–5.


                                                        11
covers water damage due to “water backup” and structural damage related to “collapse.” 68

However, at oral argument, Plaintiff’s counsel conceded that all damages in this case arose from

flooding of Plaintiff’s property.

       The policy states that:

       Flood damage is not covered, regardless of how caused, when flood is the peril that
       causes the loss. Flood water includes, but is not limited to, storm surge, waves, tidal
       water, overflow of a body of water, whether driven by wind or not.69

Further, the policy states:

       1. We do not insure for damage consisting of or caused directly or indirectly by any
       of the following, regardless of:

                  (i) The cause of the excluded event or damage that; or

                  (ii) Other causes of the loss that; or

                  (iii) Whether the event of damage occurs, suddenly or gradually, involves
                  isolated or widespread damage, or occurs as a result of any combination of
                  these to; or

                  (iv) Whether other causes or events act concurrently or in any sequence with
                  the excluded event to produce the loss.

                  c. Water Damage arising from, caused by or resulting from human or animal
                  forces, any act of nature, or any other source. Water damage means damage
                  caused by or consisting of:

                           (1) Flood, surface water, waves, tidal water, storm surge, tsunami,
                           any overflow of a body of water, or spray from any of these either
                           or not driven by wind; or

                           (2) Any release, overflow, escape or rising of water otherwise held,
                           contained, controlled or diverted by a dam, levee, dike or by any
                           type of water containment, water diversion or flood control device;

       68
            Rec. Doc. 41 at 1–6.
       69
            Rec. Doc. 31-3 at 7.


                                                     12
                            or

                            (3) Water of water-borne material which backs up through sewers
                            of drains or which overflows from a sump pump, sump well or
                            similar device designed to drain water from the foundation area; or

                            (4) Water or water-borne material below the surface of the ground,
                            including water which exerts pressure on or seeps through a building
                            sidewalk, driveway, foundation, swimming pool or other structure;

                  Unless direct loss by fire, explosion or theft result from water damage and
                  then we will pay only for the resulting loss.70

       In the petition, Plaintiff alleges that “a rain and wind event occurred in the Orleans Parish

area causing flooding and property damage in the area.”71 Plaintiff also states that his “home and

contents were significantly damaged from the flooding and/or in the alternative, moisture due to

evaporation of the floodwaters as a result of the rain event.”72 Based on these allegations alone, it

appears that damage to Plaintiff’s property, including damage caused by moisture and evaporation,

is derivative of the flooding on his property. In fact, at oral argument, Plaintiff conceded that all

damages were derived from the flooding at issue in this case. Therefore, because the USAA

homeowners insurance policy states “[w]e do not insure for damage consisting of or caused

directly or indirectly” by flooding, Plaintiffs claims are barred under the express terms of the

policy.73

       Plaintiff also alleges that SWB, the City of New Orleans, and Wallace C. Drennan, Inc.




       70
            Id. at 31–33.
       71
            Rec. Doc. 1-2 at 2.
       72
            Id.
       73
            See Rec. Doc. 31-3 at 31–33.


                                                     13
improperly repaired street drains nearby, which exacerbated any potential flooding on his

property.74 While the policy does not provide flood protection, it does provide additional coverage

for “water backup,” wherein the policy states:

       We insure for direct, physical loss caused by:

       1. Water or water-borne material which flows into the plumbing system of your
       dwelling or other structures through sewers or drains located off the “residence
       premises”; or

       2. Water which overflows from a sump pump or sump well with a sump pump
       designed to drain subsurface water from the foundation area even if such overflow
       results from the mechanical breakdown of the sump pump or a disruption in power.
       This coverage does not apply to direct physical loss of the sump pump, or related
       equipment, which is caused by mechanical breakdown.

       This coverage does not apply to loss caused directly or indirectly by any of the
       following, regardless of whether any other causes or events act concurrently or in
       any sequence with the excluded event to produce the loss:

                  1. A general condition of flooding meaning a temporary condition of
                  complete inundation of:

                           a. two or more acres of normally dry land area; or

                           b. two or more properties

                           that includes the inundation of the part of the residence premises
                           where the insured’s dwelling is located. This applies even if there is
                           a mechanical breakdown or a disruption of power.75

Based on the plain language of the policy, a claim for “water backup” is based on overflow in the

“plumbing system of [the insured’s] dwelling or other structures.”76 However, Plaintiff does not



       74
            Rec. Doc. 1-2 at 4–5.
       75
            Rec. Doc. 31-3 at 64.
       76
            See Rec. Doc. 31-3 at 64.


                                                    14
claim that damage to his property was caused by water or water-borne material which flowed into

the plumbing system in his home, instead, he claims that flooding was exacerbated by drainage

issues in the street.77

        Finally, in the instant motion, Plaintiff points to the term “collapse” and claims that

coverage applies because as a result of the incident, “the flooring contained in Plaintiff’s home

broke apart and deformed, may be in imminent peril of falling or caving in, and is not fit for its

intended purpose.”78 However, Plaintiff makes no allegations related to “collapse” of the structure

of his home in the petition, and he has not pled any facts to show that the cited section of the policy

applies in this case.




        77
             See Rec. Doc. 1-2 at 4–5.
        78
             Rec. Doc. 31-3 at 50.


                                                  15
                                        IV. Conclusion

       The express terms of the homeowners insurance policy show that it does not provide

coverage for direct or indirect damage caused by flooding. All damage in this case was caused by

flooding and Plaintiff does not allege facts to support a claim for “water backup” or “collapse”

under the policy. Therefore, Plaintiff does not present facts to state a claim for relief that is

plausible on its face. Therefore, the Court will grant USAA’s Motion to Dismiss. Accordingly,

       IT IS HEREBY ORDERED that USAA’s Motion to Dismiss79 is GRANTED.

                                     3rd day of April, 2019.
       NEW ORLEANS, LOUISIANA, this _____




                                                    ________________________________
                                                    NANNETTE JOLIVETTE BROWN
                                                    CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT




       79
            Rec. Doc. 31.


                                               16
